El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Presentada para su inscripción en el Registro de la Pro-piedad de Guayama la escritura pública número 24, de venta judicial, otorgada el 6 de febrero de 1924, el registrador se negó a inscribirla por los siguientes motivos:
No aparecer que el deudor fuera requerido de pago antes de ordenarse la venta de la finca hipotecada, y haberse publicado los edictos anunciando la subasta en días sucesi-vos y no una vez por semana durante veinte días como re-quiere la ley.
Consignó además el registrador en su nota como defec-tos subsanables el no transcribirse en la escritura o acom-pañarse a ella copias certificadas de la orden de ejecución, orden de requerimiento, edictos y prueba de su publicación y acta de la subasta celebrada por el márshal.
Para un más claro entendimiento de las cuestiones en-vueltas, diremos que de la escritura aparece que ante nota-rio público comparecieron Luis Texidor y Cipriano Manrique, el primero en su carácter de márshal de la Corte de Distrito de Guayama, y expusieron que don Manuel Delgado y su esposa doña Martina Torres suscribieron un pagaré a favor de Manrique por $1,277.75. Se transcribe el documento en la escritura.- Que para garantir su obligación, los esposos Delgado hipotecaron una finca urbana que se describe. Se expresa en la escritura que la hipoteca está inscrita, con los detalles necesarios. Que no satisfecha la deuda a su venci-miento, Manrique inició un procedimiento ejecutivo sumario para su cobro en la Corte de Distrito de Guayama, orde-nando dicha corte que el deudor fuera requerido de pago y librando el Secretario el oportuno mandamiento; que ha-*546bieudo transcurrido con exceso el plazo concedido al deudor para pagar y no habiéndolo hecho, la corte ordenó la venta de la finca hipotecada en pública subasta; que en cumpli-miento de dicha orden se publicaron los edictos en los sitios de costumbre y en el diario El Tiempo en sus ediciones del 15, 16 y 17 de enero de 1924, y se celebró la subasta adjudi-cándose la finca a Manrique, único postor, por la suma de $800 en pago parcial del montante de la deuda. Para la consignación de los anteriores hechos en la escritura, la única información que tuvo el notario fué el dicho de las partes.
Basándose, en todo lo expuesto el márshal por ministerio de la ley y a nombre del deudor, vendió a Manrique la finca subastada' por la indicada suma de $800 en pago parcial dé la hipoteca a que estaba afecta, y Manrique aceptó, consig-nándose que entraba en posesión de la finca sin más acto que el otorgamiento de la escritura.
Tal es, en resumen, el documento que motivó la nota del" registrador.
Comenzaremos nuestro estudio por los defectos subsana-bles.
En el caso de Orcasitas v. El Registrador, 21 D.P.R. 553, 555, esta Corte Suprema por medio de su Juez Asociado Sr. Wolf, se expresó así:
“Señaló el registrador como segundo defecto, que la escritura que fué presentada para inscripción no contenía la -orden de ejecu-ción ni el acta de la subasta. El registrador llama la atención de este tribunal en su contestación hacia el hecho de no constar en la «escritura estos dos documentos y alega que faltaba el requerimiento, ide pago. El recurrente alega que todo esto consta de modo sufi-ciente de las manifestaciones que hace el notario en la escritura, si Men resulta, al parecer, que la venta que se hizo al recurrente fué de acuerdo con el procedimiento sumario de la ley hipotecaria y por tanto somos del parecer del registrador al expresar que es de su in-cumbencia el observar si se cumple con el referido procedimiento sumario y no del notario. No es bastante con que el notario haga re-ferencia al procedimiento habido ante una corte de distrito, sino *547que deben presentarse copias de aquellos procedimientos que sean necesarios al registrador para que pueda tener la oportunidad de saber si se lia cumplido con la ley, o deben transcribirse en la escri-tura, tomándolos de sus originales o de copias debidamente expedi-das y certificadas. De ninguna otra manera podrá quedar protegido el derecho de un comprador subsiguiente. Los documentos origina-les o copias de los mismos, como alega el registrador, eran de abso-luta necesidad en este caso puesto que el procedimiento hipotecario fué seguido contra el deudor José Jiménez Sauri o su sucesión y la cuestión relativa a si el requerimiento de pago se hizo a la debida persona era una, acerca de la cual, podía propiamente investigar el registrador. No existe en las ventas judiciales la presunción de que todo se haya hecho en forma adecuada por el márshal sino que in-cumbe al que compra probar al registrador mediante documentos auténticos que se ha observado la ley.”
Lo resuelto es enteramente aplicable en cuanto a la or-den de ejecución y al acta de subasta. Si en la orden de ejecución el juez se refiere a y aprecia lo ocurrido en rela-ción con la publicación de los edictos y el requerimiento y consta de dicha orden que la ley fué cumplida, no sería nece-sario que en la escritura se insertaran o se acompañaran a ella copias de dichos documentos, pero como nada consta, creemos que el criterio adoptado por el registrador debe sostenerse.
Examinemos ahora los defectos calificados como insubsa-nables.
En cuanto al acto mismo del requerimiento, nada se con-signa de modo expreso en la escritura ni siquiera por refe-rencia de las partes. Se dice que el Juez lo ordenó y que el secretario libró el mandamiento, pero no que se diligen-ciara y cómo y en quién. ' Quizá fué una simple omisión. Seguramente se practicó, porque no se concibe .que el proce-dimiento hubiera seguido adelante de otro modo, pero para que lá venta sea válida, debe constar el requerimiento de modo evidente. Tal vez se trate de un defecto que pueda fácilmente subsanarse, pero es de tal importancia que hizo bien el registrador al calificarlo de insubsanable, porque de *548otro modo se hubiera visto obligado, aunque consignando el defecto, a inscribir un contrato que pudiera ser completa-mente nulo, inexistente.
Resta sólo considerar la cuestión relativa a la publica-ción de los edictos. Sostiene el registrador que la ley apli-cable es el nuevo Código de Enjuiciamiento Civil. Alega el apelante que el caso se regula por el artículo 172 del Re-glamento Hipotecario.
Desde 1906, en el caso de Giménez et al. v. Brenes, 10 D.P.R. 128, esta corte, por medio de su Juez Asociado Sr. Pigueras, estableció la siguiente jurisprudencia:
“El procedimiento especial para el cobro de créditos hipotecarios está vigente en su parte inicial, o sea, hasta el requerimiento inclusive, al deudor para el pago de la deuda, pero está derogado en la parte que podría llamarse vía de apremio, es decir, en lo que se re-fiere a la venta de la propiedad gravada, que debe sujetarse en un todo a la Ley de marzo 9, 1905, sobre el modo de satisfacer las sen-tencias. ’ ’
Véanse además los casos de Lothrop v. Casalduc, 12 D.P.R. 142; Bolívar v. El Registrador de la Propiedad, 13 D.P.R. 119, y Porto Rico Leaf Tobacco Co. v. Aldrey, Juez de Distrito, 13 D.P.R. 234, citados por el mismo recurrente.
El caso de Montes de Oca v. Báez et al., 23 D.P.R. 707 en que tanto insiste el recurrente, presenta una situación especial sobre la cual nada disponía la ley de 1905 y para so-lucionarla se aplicó lo estatuido en la ley y reglamento hi-potecarios, pero ello no implica que la corte reconsiderara su anterior jurisprudencia en relación con el procedimiento que debía seguirse para vender los bienes hipotecados.
Los edictos debieron, pues, publicarse una vez por se-mana y no en tres días consecutivos como en efecto se pu-blicaron, infringiéndose de tal modo la- sección 6 de la ley relativa a sentencias y la manera de satisfacerlas de 9 de marzo de 1905, el artículo 251 del Código de Enjuiciamiento Civil, que así expresamente lo dispone, y la constante juris-prudencia de esta corte.
*549Ahora bien, ¿qué efecto produce la falta de cumplimiento estricto de la ley?
Ni el recurrente ni el registrador han citado caso alguno directamente aplicable.
intimamente, el 27 de junio de 1924, en el caso de Trueba v. Martines, (pág. 461) esta corte, por medio de. su Juez: Asociado Sr. Franco, dijo:
“La infracción a que aluden los apelantes del artículo 251 del Código de Enjuiciamiento Civil, en cuanto al anuncio de la subasta, es una mera irregularidad que no afecta al comprador de buena fe, y no puede considerarse en una acción colateral, como ocurre en este caso, para anular la subasta que originó la venta y adjudicación de la tinca hipotecada. Henna v. Saurí y Subirá, 22 D.P.R. 836, y Solá v. Castro, 32 D.P.R. 804.”
Y en el caso de Cintrón et al. v. Banco Territorial y Agrícola, 15 D.P.B. 508, por medio de su Juez Presidente Sr. Hernández, expresó:
“La falta de publicación de los edictos en tiempo oportuno y su publicación en números consecutivos del periódico en vez de hacerlo una vez por semana, son irregularidades que no pueden alegarse'por primera vez en apelación sino que deben alegarse previamente en el tribunal inferior y deben justificarse por medio de pruebas con-signadas en la exposición del caso.”
Tratándose, como se trata, de un recurso gubernativo, no creemos que debamos insistir en un estudio más amplio de la cuestión y en una resolución definitiva de la misma. Hasta ahora nuestras decisiones se han inclinado a conside-rar una falta de cumplimiento estricto como un error que no hace inexistente el contrato. Siendo ello así, no debió haberse negado la inscripción por tal motivo.
• En tal virtud procede la confirmación de la nota recu-rrida sólo en cuanto al primero de sus fundamentos y de-fectos subsanables apuntados.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.